Citation Nr: 0808577	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a March 25, 2004 rating decision, which denied 
entitlement to service connection for carpal tunnel syndrome 
as secondary to the service-connected disability of status 
post transsphenoidal hypophysectomy for pituitary tumor, was 
timely appealed.

2.  Entitlement to an initial rating in excess of 30 percent 
for an organic brain syndrome secondary to a pituitary tumor.

3.  Entitlement to an initial compensable rating for the 
post-operative residuals of an incisional hernia.

(Consideration of the merits of the veteran's claim for an 
increased rating for residuals of a transsphenoidal 
hypophysectomy of a pituitary tumor, and his claims for 
increased ratings for cervical spine, lumbar spine, and 
sinusitis disabilities are the subject of a separate Board of 
Veterans Appeals decision issued this same date.)



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1975, from December 1975 to December 1979, and from 
October 1983 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana. 

In a March 2001 decision, the Board denied the veteran's 
claim for an increased rating for residuals of an incisional 
hernia.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2002, the Court 
issued an order which granted a joint motion of the parties 
for remand and to vacate the Board's March 2001 decision with 
respect to the veteran's claim for an increased rating for 
residuals of an incisional hernia.  A copy of the motion and 
the Court's Order have been incorporated into the claims 
folder.

The veteran's claim for an increased initial rating for 
organic brain syndrome and his claim for an increased initial 
rating for residuals of an incisional hernia were remanded by 
the Board in October 2005.

From letters received from the veteran and his attorney in 
November 2007, as well as a letter received from the veteran 
in February 2008, it is clear that the veteran is 
representing himself with regard to the issues on the cover 
page of this decision.  The veteran's attorney is 
representing the veteran only with respect to the veteran's 
claim for an increased rating for residuals of a 
transsphenoidal hypophysectomy of a pituitary tumor, and his 
claims for increased ratings for cervical spine, lumbar 
spine, and sinusitis disabilities.  As noted on the cover 
page of this decision, the attorney represented issues are 
the subject of a separate Board decision.

In a November 2005 letter the veteran requested an increased 
rating for bilateral tinnitus and he requested service 
connection for carpal tunnel syndrome, for bilateral 
cataracts, and for increased hemoglobin count.  These claims 
are referred to the RO for appropriate action.  

In letters received in March 2006, the veteran asserted that 
there was clear and unmistakable error (CUE) in a June 1994 
rating decision because it failed to grant service connection 
for tinnitus, and in a March 25, 2004 rating decision because 
it denied service connection for bilateral carpal tunnel 
syndrome.  These claims are referred to the RO for 
appropriate action.

The issues of entitlement to an increased initial rating for 
organic brain syndrome and to an increased initial rating for 
residuals of an incisional hernia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 rating decision, of which the veteran was 
informed by letter dated March 31, 2004, denied service 
connection for carpal tunnel syndrome.

2.  A notice of disagreement with the March 2004 rating 
decision was filed in May 2004.

3.  A statement of the case concerning the March 2004 rating 
decision was issued on June 2, 2004.

4.  A substantive appeal was not filed within 60 days of 
issuance of the June 2004 statement of the case, or within 
one year of the March 31, 2004 notice of the rating decision 
that denied the veteran's claim for service connection for 
carpal tunnel syndrome.


CONCLUSION OF LAW

The Board lacks jurisdiction to review the appeal on the 
issue of entitlement to service connection for carpal tunnel 
syndrome as secondary to the service-connected disability of 
status post transsphenoidal hypophysectomy for pituitary 
tumor.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200-20.202, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must decide questions as to timeliness or adequacy 
of response to the statement of the case.  38 U.S.C.A. § 
7105(d)(3).  Such a decision may be made at any stage of a 
proceeding, regardless of RO decision on the issue.  38 
C.F.R. § 20.101(d).  Any statutory tribunal, like the Board, 
must ensure its jurisdiction over a case before deciding its 
merits, and a potential jurisdictional defect may be raised 
by the tribunal, sua sponte, or by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A timely notice of disagreement (NOD) and a subsequent timely 
substantive appeal (typically, a Form 9), upon the issuance 
of a Statement of a Case (SOC), must be of record for 
appellate review.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  
An NOD is a written statement of a claimant or his 
representative expressing dissatisfaction with an 
adjudicative determination of the agency of original 
jurisdiction (that is, RO) and a desire to contest it.  38 
C.F.R. § 20.201.  Appeal must completed within 60 days of the 
date that the RO mails the SOC, or within the remainder of 
the one-year period from the date of mailing of the notice of 
the decision appealed, whichever is later.  38 C.F.R. §§ 
20.202, 20.302(b).

The "formality" of perfecting timely appeal is part of a 
clear and unambiguous statutory scheme that requires the 
filing of both an NOD and a formal appeal to the Board.  See 
Roy v. Brown, 5 Vet. App. 554, 555 (1993).  Without timely 
appeal, the Board has no jurisdiction to address the claim.

In October 2003, the veteran filed a claim for service 
connection for carpal tunnel syndrome as secondary to the 
service-connected disability of status post transsphenoidal 
hypophysectomy for pituitary tumor.  In March 2004, the RO 
issued a rating decision denying service connection for 
carpal tunnel syndrome. On March 31, 2004, the RO notified 
the veteran of the rating decision and of his appeal rights.

In May 2004, the veteran filed an NOD responsive to the March 
2004 rating decision, and that NOD indicates that he 
disagreed with the denial of service connection for carpal 
tunnel syndrome.  On June 2, 2004, the RO sent the veteran an 
SOC, which specifically referred to the March 2004 rating 
decision.  The cover letter accompanying that SOC notified 
the veteran of his hearing and appeal rights, and included 
notice, specifically, that timely substantive appeal must be 
filed within 60 days from the date the SOC was mailed, or 
within the remainder, if any, of the one-year period from the 
date of notification of the rating decision being appealed.  
A VA Form 9 was enclosed.  The record does not reflect a 
completed, executed VA Form 9, or other written communication 
that could reasonably be construed as a Form 9-equivalent, 
within 60 days of issuance of the June 2004 SOC, or within a 
year of issuance of the March 2004 rating decision denying 
his claim.

On January 24, 2008, the Board sent the veteran a letter, 
consistent with 38 C.F.R. § 20.101(d), and, essentially, 
explaining what the Board has set forth in this decision.  By 
letter dated January 28, 2007, the veteran responded.  He 
asserted that a letter he wrote to the Board on April 30, 
2004, met the requirements of a substantive appeal and should 
be considered as such.  The Board notes that this letter, the 
veteran's NOD, may not be construed as a valid substantive 
appeal responsive to the June 2004 SOC because a substantive 
appeal cannot be filed before an SOC is issued.  The veteran 
has not asserted, and a review of the documents received from 
the veteran subsequent to the issuance of the June 2004 SOC 
and prior to expiration of a year from the issuance of the 
March 2004 rating decision, does not show any communication 
from the veteran that may be deemed a substantive appeal with 
respect to the March 2004 denial of the veteran's carpal 
tunnel syndrome claim.

Based on the foregoing, the Board must conclude that it lacks 
jurisdiction to review the appeal of entitlement to service 
connection for carpal tunnel syndrome as secondary to the 
service-connected disability of status post transsphenoidal 
hypophysectomy for pituitary tumor.  The appeal is dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for carpal tunnel syndrome as secondary to the service-
connected disability of status post transsphenoidal 
hypophysectomy for pituitary tumor, is dismissed for lack of 
Board jurisdiction.


REMAND

As noted above, the veteran's organic brain syndrome and 
incisional hernia claims were remanded by the Board for 
further development in October 2005.  Unfortunately, due to 
the complicated procedural posture of this case, the 
instructions of the October 2005 Board remand have yet to be 
accomplished.  Consequently, the veteran's organic brain 
syndrome and incisional hernia claims must be again remanded 
by the Board.

The agency of original jurisdiction should apply the amended 
criteria for rating psychiatric disorders, codified at 38 
C.F.R. §§ 4.125-4.132; 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996), to the claim of entitlement to a rating in excess of 
30 percent for organic brain syndrome.  

A supplemental statement of the case (SSOC) including 
consideration of the veteran's organic brain syndrome claim 
has not been issued since the September 1994 SOC.  An SSOC 
showing consideration of all relevant evidence received since 
the September 1994 SOC should be issued.

The Board notes that the records regarding the veteran's most 
recent incisional hernia surgery in May 2004 have been 
obtained.  However, the veteran has not had a VA examination 
of the post-operative residuals of the incisional hernia 
subsequent to the May 2004 surgery.  Consequently, a new VA 
medical examination is indicated to determine the current 
nature and extent of the residuals of the post-operative 
incisional hernia.  

The veteran has not had a VA neuropsychiatric examination 
since November 1999.  Consequently, a new VA medical 
examination is indicated to determine the current nature and 
extent of the veteran's organic brain syndrome. 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 

The Board notes that the veteran has not been provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.  

2.  Obtain copies of all of the veteran's 
VA medical records dated from June 2007 to 
present.

3.  Schedule the veteran for a VA 
examination to determine current nature 
and extent of the residuals of an 
incisional hernia.  The veteran's claims 
files should be provided to the examiner 
prior to the examination for review.  

4.  Schedule the veteran for a VA 
examination to determine the current 
nature and extent of the veteran's organic 
brain syndrome.  The veteran's claims 
files should be provided to the examiner 
prior to the examination for review.  

5.  Upon completion of the above requested 
development, readjudicate the veteran's 
claims.  Issue an SSOC that includes 
application of the amended criteria for 
rating psychiatric disorders codified at 
38 C.F.R. §§ 4.125-4.132; 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) to the claim of 
entitlement to a rating in excess of 30 
percent for organic brain syndrome.  The 
SSOC should also show review of all 
evidence received since the September 1994 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


